Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hazama (US 6,234,902 B1) in view of Oberle (US 2002/0087867 A1).
21. Hazama discloses a gaming item (i.e. data carrier) for accessing selected features or portions of a game carried out on a compatible gaming platform (col. 3, lines 27-30), said gaming item comprising: 
a radio frequency identification (RFID) tag that provides two-way wireless communications with a compatible RFID reader device (col. 5, lines 22-29); 
non-volatile memory having stored therein information associated with said gaming item (col. 5, line 33-35); 
said information comprising at least one item of information that communicates to said compatible gaming platform, enables a game participant to access one or more features or portions of said game (i.e. the information is used for advancement in a game, col. 5, line 26-35); and 
Hazama does not expressly disclose said information comprising at least one item of encrypted information that can be decoded or authenticated using a first encryption key, and wherein said encrypted information, when decoded or authenticated and communicated to said compatible gaming 
22. Hazama and Oberle disclose the gaming item of Claim 21, wherein said gaming item embodies a toy depicting or representing a person or character relevant to said game, Hazama (408: Fig. 15), (504:Fig. 16), (606: Fig. 17).
23. Hazama and Oberle disclose the gaming item of Claim 21, wherein said first encryption key is ascertainable from an identification number stored in said non-volatile memory, Oberle [0014].
24. Hazama and Oberle disclose the gaming item of Claim 21, wherein said encrypted information can only be decoded or authenticated using said first encryption key and a second encryption key that is different from said first encryption key, Oberle [0018], [0021], [0023].
25. Hazama and Oberle disclose the gaming item of Claim 21, in combination with said RFID reader device, and wherein said RFID reader device configured to provide two-way wireless communications with said RFID tag over a limited communication range less than 60 cm and wherein said two- way wireless communications are facilitated at least in part through inductive coupling between said RFID reader device and said RFID tag, and wherein said RFID reader device ascertains said 
26. Hazama and Oberle disclose the combination of Claim 25, further comprising a second gaming item comprising a second RFID tag configured to provide two-way wireless communications with said RFID reader device and a second non-volatile memory storing second information associated with said second gaming item, Hazama (col. 14, lines 20-32), (col. 20, lines 3-11).
27. Hazama and Oberle disclose the combination of Claim 25, further comprising game software comprising program instructions stored in a non-transitory medium that causes said compatible gaming platform to generate a first game play experience in accordance with a first portion of said game and a second game play experience in accordance with a second portion of said game, Hazama (col. 3, lines 27-30), (col. 5, lines 26-39) and to use said encrypted information and said first encryption key to control said game participant's access to at least said second game play experience, Oberle [0017]-[0018], [0021].

28-33. Hazama and Oberle disclose a gaming item for playing a game on a compatible gaming device, said gaming item comprising: a portable body that can be selectively moved or positioned by a game participant while playing said game; and a radio frequency identification (RFID) tag disposed within said portable body and comprising: non-volatile memory storing an identification number, and at least one item of encrypted information that can be decoded or authenticated using a first encryption key, and wherein said encrypted information, when decoded or authenticated and communicated to said compatible gaming platform, enables said game participant to play and progress in said game; and wherein said first encryption key is associated with said gaming item and is ascertainable from said identification number as similarly discussed above.

34-40. Hazama and Oberle disclose a gaming item for playing a game on a compatible gaming platform, said gaming item comprising: a radio frequency identification (RFID) tag that provides two-way wireless communications with a compatible RFID reader device; non-volatile memory having stored therein information associated with said gaming item; said information comprising at least one item of encrypted information that can be decoded or authenticated using an encryption key, and wherein said encrypted information, when decoded or authenticated and communicated to said compatible gaming platform, enables a game participant to play and progress in said game; and wherein said encryption key is ascertainable from said information stored in said non-volatile memory as similarly discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,507,387 B2, claims 1-20 of U.S. Patent No. 10,010,790 B2, claims 1-38 of U.S. Patent No. 9,272,206 B2 and claims 1-39 of U.S. Patent No. 8,608,535 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they all are claiming RFID toys that interacts with a gaming system using encrypted data.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715